1      MATTHEW M. SELVAGN, sbn 314509
2      123 BOWERY, 3rd fl
3      NEW YORK, NY 10002
4      Tel. 904-540-0870
5      Email mattselvagn@gmail.com
6

7      Attorney for Plaintiff
8      BENJAMIN KOHN
9

10                                  UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12

13     BENJAMIN KOHN                                  )    CASE NO. 20-4827
14     Plaintiff,                                     )
15     v.                                             )
16     THE STATE BAR OF CALIFORNIA,                   )    EXHIBIT IN SUPPORT
17     CALIFORNIA COMMITTEE OF BAR                    )    OF PLAINTIFF’S REPLY TO
18     EXAMINERS, and THEIR AGENTS IN                 )    DEFENDANT’S OPPOSITION TO
19     THEIR OFFICIAL CAPACITY                        )    RENEWED MOTION FOR
20     Defendants.                                    )    PRELIMINARY INJUNCTION
21                                                    )
22   ______________________________________)
23

24    EXHIBIT IN SUPPORT OF PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
25                  TO RENEWED MOTION FOR PRELIMINARY INJUNCTION
26

27   I, Matthew M. Selvagn, certify that the attached is authentic, true, and correct to the best of my
28   knowledge, under penalty of perjury.
29
1    Dated: September 21, 2020
2    Respectfully Submitted,

3                                _/s/ Matthew M. Selvagn____________

4                                MATTHEW M. SELVAGN, sbn 314509
5                                123 BOWERY, 3rd fl
6                                NEW YORK, NY 10002
7                                Tel. 904-540-0870
8                                Email mattselvagn@gmail.com

9                                Attorney for Plaintiff
10

11

12

13
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


I, Benjamin Kohn, hereby state and declare the following under penalty of perjury:

1. This declaration is provided in support of Plaintiff’s Reply to Defendants’ Opposition to the
Second (Renewed) Motion for Preliminary Injunction. I have personal knowledge of the facts
stated in this declaration, except as otherwise noted. I could and would testify competently to
the facts contained in this declaration.

2. I am the Plaintiff in this action and the Applicant in the underlying pursuit of disability testing
accommodations from Defendant State Bar of California on the California Bar Examination.

3. Due to the Committee’s decision having been communicated to me at 3:34 pm on
8/27/2020, after the doctor appointments scheduled in anticipation of their decision that week
once I was notified the Committee would consider my petitions on 8/21/2020, and the degree
to which time was of the essence in renewing my motions given the imminence of the bar
exam, my other experts were not available in the timeframe needed to elaborate or respond
past what was in the affidavits provided to the State Bar within the exhibits for the
administrative process in support of the motion for preliminary injunction to support my
renewed motion for preliminary injunction in chief.

4. However, Drs. Clarke and Toren were available to respond to issues raised in Defendants’
Opposition. They supply testimony regarding those of the issues that were put at issue in the
Defendants’ Opposition, which claims Drs. Clarke and Toren responds to.

5. Upon information and belief, Dr. Toren’s affidavit/declaration, filed by my attorney
concurrently with this declaration, is a true and correct copy of the document executed under
penalty of perjury and sent to me by Dr. Toren, and then emailed to my attorney to use in
support of my reply to Defendants’ opposition to my motion for preliminary injunction.

6. Upon information and belief, Dr. Clarke’s affidavit/declaration, also filed by my attorney
concurrently with this declaration, is a true and correct copy of the document executed under
penalty of perjury and uploaded to my patient portal by Dr. Clarke as a “letter,” then
downloaded by me and emailed to my attorney to use in support of my reply to Defendants’
opposition to my motion for preliminary injunction.

7. Other experts, including Drs. Dresden, Rubinstein, Goodman, and Tearse, were not available
to provide further documentation in the timeframe needed for this reply.

8. The FAQs regarding standard test conditions for the October 2020 California Bar Exam state
that: “No, for exam security reasons, you will not be able to attach another monitor to
your laptop, and the software will be able to detect if additional ports on your laptop computer
were used during the exam.”

9. My existing testing accommodation approvals allows me to bring and use “other ergonomic
items,” but does not explicitly mention whether that will include a larger-screen external
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


monitor, which was a new request for this exam cycle in my administrative petition supported
for two independent physical/ergonomic and visual disability grounds by three of my experts,
Drs. Dresden, Goodman, and Tearse. Since its prohibition is standard, and no clear exception
was communicated, it was included in my renewed motion within Appendix C. In response,
Defendants’ Counsel seems to represent to the Court in the 9/14/2020 opposition that it had
been granted. (9/14/2020 opposition, p. 10:14-15). If so, I’d want it in an integrated writing
with my approvals from the Office of Admissions to be relied upon, but more importantly,
Defendants would need to arrange for the settings in ExamSoft to stop blocking access to the
monitor. Just today, at Defendants’ request, I took two mock exams for familiarizing myself
with their new software that must be used to take the exam. Immediately upon entering the
secure mode, the external monitor went black and was blocked. Clearly, for any
accommodations granted voluntarily or by injunction, there needs to be an explicit provision of
the Order requiring Defendants to ascertain the technical implementation requirements to
make those modifications, especially given the built-in automated security elected due to most
examinees testing from home.

10. Responsive to some of the allegations made in Defendants’ opposition to my motion, I
declare the following illustrative factual rebuttals (I do not admit or concede any factual
allegations not responded to here, some of which are less pertinent to the injunctive relief):

(a) I’ve repeatedly stated in affidavits, my complaint, and through affidavits of my experts that
the existing approvals from the State Bar does not and never has constituted reasonable
accommodations for the totality of my disabilities on that exam (responsive to Defendants’
8/31/2020 reply to my opposition to their motion to dismiss at p. 8, lines 7-10, and to
Defendants’ 9/14/2020 opposition to my renewed motion for preliminary injunction, p. 2, lines
7-9).

(b) While I acknowledge and appreciate that the State Bar has recently granted two of the
numerous disputed accommodations voluntarily, qualifying this fact as substantially granting
my accommodation requests for the upcoming exam to the extent of mooting the injunctive
relief sought is audaciously spurious. (See Defendants’ 8/31/2020 reply, pp. 2-3, “The updated
staff determination and CBE’s final decision render Plaintiff’s request for injunctive relief
moot.”; see also Defendants’ 9/14/2020 opposition, pp. 8-9). As demonstrated by Appendix C
of my renewed motion for preliminary injunction (which is a distillation of what my
administrative petitions the State Bar claims to have just carefully reviewed1 explicitly sought,

1In the 9/14/2020 opposition, Defendants write: “... Plaintiff appears to be asking this Court and Defendants
to search a 776-page, unverified “exhibit” – one that was not even filed with the renewed motion – in order
to find support for his claims... “ (pp. 1:27-28 and 2:1) (Emphasis Added) and “... [T]hese “Exhibits” are 776
pages of unverified, non-paginated materials that were submitted with the prior, now-denied motion.
Plaintiff cannot reasonably seek relief by directing the Court and Defendants to sift through such materials to
determine what he is asking the Court to order.” (p. 8:26-28, ft. 3) (Emphasis Added). The only way
Defendants could still need to sift through the materials for the most preliminary task of finally getting an
accurate and complete set of the accommodation requests made to them administratively, which is largely
exactly what I’m asking this Court to grant through a preliminary injunction, is if – despite attempting to
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


which was incorporated by reference in both iterations of both the complaint/amended
complaint and the motion/renewed motion for preliminary injunction2, and offered precisely to

excuse their extended processing times on the administrative petition as precisely because Defendants’ staff
allegedly needed that much time to thoroughly review and consider that same file – Defendants had
somehow not only stalled by such an unlawful amount of time, but still not even made a cursory review of
the administrative petition and its supporting evidence before purporting to reach a “reasoned” decision on
which requests were required by disability law or else otherwise warranted by the medical facts. Either one
would exhibit tremendous bad faith on the part of Defendants, and the former would in and of itself be yet
another basis for the deliberate indifference prong of the damages claims. They also continue to claim the
exhibits are unverified despite the substantial overlap with their own exhibits in their first motion opposition,
that each material administrative case document had already been executed under penalty of perjury on
their face, and that I’d verified all of the exhibits notwithstanding that in my 8/10/2020 affidavit/declaration
for my reply to their opposition to the first motion for preliminary injunction, which was both filed in this
Court and served on them before the renewed motion was made. Despite Defendants attempt to feign
ignorance of such and continue to repeatedly present their spurious argument that the exhibits are
unverified, and their frivolous allusions as to an issue of authenticity, Defendants later acknowledge in the
opposition that they did not forget or inadvertently omit the verification of the exhibits by my
affidavit/declaration (p. 12:4-5).
2 Defendants remarkably allege: “Plaintiff’s Renewed Motion fails to offer any concise statement about what

relief he asks the Court to grant, fails to give Defendant or the Court clear notice of the precise relief sought,
and does not even make a cognizable request that this Court could reasonably grant.” (Defendants’
9/14/2020 opposition, p. 11:9-11) (Emphasis Added). Not only do Defendants again imply ignorance of the
“new” issues summarized in Appendix C until service of the renewed motion, they even more audaciously
suggest that any ignorance was a result of lack of notice from me. The administrative petitions put
Defendants on notice of all relief sought herein since at least several months before the renewed motion,
and for many of the requests since 2017-2018. My attorney may have incorporated the full set of requests
by reference to the administrative documents in the first motion rather than attempt to restate them
therein, but both the first and renewed motion sought the same relief, with the only difference being that
instead of highlighting the most important five requests that were not conditioned on a TBD modality (while
noting that the actual relief sought from the Court includes not just those, but all sought in the petitions), he
attempted to summarize the full requests made in the petitions (except for the two the State Bar granted
recently and the weekend only scheduling issue that has become futile for injunction due to the delays, and
now can only be remedied by damages) still in dispute upon the CBE’s final decision. Yet, even if Defendants
missed that the other accommodations sought in the petition had also been explicitly sought in the initial
motion for preliminary injunction (see 7/18/2020 motion, p. 2:2-4 and 11-12), and that even the original
complaint pleaded that the requests made in the administrative petition were supported by medical
evidence/professionals (notwithstanding that they seemingly didn’t miss those things, but still deemed it apt
for their litigation strategy to muddy the waters anyway; see 9/14/2020 opposition, p. 9:9-11), they still can’t
claim I failed to put them on notice, as the exhibits submitted are all from their own file as they themselves
(not any third party) adjudicated the same set of requests at issue in Appendix C as the entity that ostensibly
just reviewed and adjudicated the administrative petition itself. And, as above, if the large page count of
those documents necessitated by both their earlier pretext for denials of “inadequate documentation” and
“inadequate explanation,” and the large number of distinct disability impairments to address compounded
by the uncertainties around the standard test conditions of the exam (all outside my control), kept them from
having fully reviewed the documentation submitted to them before they made their administrative decision,
a necessary predicate of their claim to have not been aware of the full set of requests until the renewed
motion and their false claim that the same had not been previously raised (see 9/14/2020 opposition, pp.
1:21 and 9:21-26), then such would expose that Defendants had never meaningfully considered the
administrative petition or afforded it due process, and would confirm that Defendants’ delays in reaching an
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


address the large file sifting concern Defendants complain about to give the Court a framework
of the full still-disputed issues before its examination of the evidence in the file), the State Bar’s
latest decision constitutes a partial grant, but substantial denial of the reasonable
accommodations sought administratively and now through a preliminary injunction.

          I’d like to highlight and respond to a few choice excerpts of Defendants’ 8/31/2020 reply
and 9/14/2020 opposition as pertaining to this argument: “... CBE also clarified some additional
points regarding Plaintiff’s various requests, namely:...”
(i) “... (1) Plaintiff would be free to use the additional total testing time he was granted to take
breaks at his discretion;...”

        The stop the clock breaks requested for meals and restroom use were for completely
distinct disability issues (gastroparesis, dysphagia, pelvic floor dyssynergia, irritable bowel
syndrome with chronic constipation, and medication side effects) from those on which the
primary extra time was requested (autism and visual disabilities). While all of my material
experts (Drs. Dresden, Toren, Goodman, Tearse, and Clarke) made their recommendations
additive, in good faith to the State Bar I’d offered in my 3/19/2020 narrative, my 6/4/2020
addendum to that narrative, and my 8/4/2020 responsive affidavit, to construe the visual
disability recommendations as an alternative basis or margin for error in any expert
disagreements over the precise amount of extra time for one or the other of the autism or
visual disabilities such that I received a minimum of the amount of extra time sought for autism
alone. I expressly did not extend that limitation of my request as to additivity to substitute
accommodations for denials of distinct accommodations; specifically, that of additional extra
time to address the basis for other, distinct requests and disability sets, such as the stop the
clock breaks for meals and restroom use.

         My experts recommended more extra time on the essay sections of the exam for autism
than the multiple choice sections. For the essay sections, my experts effectively recommended
(notwithstanding the above limitation of my requests) 250% extra time for autism + visual
disabilities (150% for autism per Drs. Toren and Dresden and 100% for visual disabilities per Drs.
Goodman and Tearse, all four saying the two should be additive to each other), and then if the
stop the clock breaks are denied in their entirety, an additional 130-170 minutes per day past
that as delineated by Dr. Clarke depending on whether the test is administered at home or at a
test center. Based on this, my request in the petition for 150% extra time on the essay sections
plus either the stop the clock breaks, or the 130-170 minutes per day substitute extra time
recommendations of Dr. Clarke being additive (as all experts recommend) to that, are
reasonable and already a compromise of substantially less than what my experts support.

administrative decision had been malicious and based on pretext. Indeed, numerous indications exist in
Defendants’ 9/14/2020 opposition that the latter is indeed the case, including their numerous allegations
about an alleged failure to explain or address issues that I and my experts so explained and addressed at
length in the administrative petitions (i.e. the allegations that I’d not addressed the exam security
implications of some of my remote modality requests (see 9/14/2020 opposition, p. 6:16-26), despite that
both I and Drs. Clarke and Dresden had done so, that I’d never requested the from-home modality or
articulated a disability basis for such (Id.), and several other instances, infra).
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction



        For the State Bar to disagree and partially deny the requests, especially had it done so
with an expert-supported detailed good faith basis for determining a level playing field could be
achieved with less, and argue that despite a dispute I should not be given the sought relief,
would be one thing. But to falsely represent to this Court that they’ve “substantially mooted”
all of my requests with the additional grants and explanations provided on 8/20/2020 and
8/27/2020 such that there couldn’t even be a justiciable dispute on the merits of the subject,
comes across to me as an audaciously spurious misrepresentation and is simply beyond the
pale.

         Further, notably, 150% extra time (the total amount granted that the Committee
purports allows for breaks at my discretion and still have enough test time for the effects of my
disabilities) is now supported by the State Bar’s own expert consultants considering only autism
and visual disabilities.

         In the 2017 Decision Letter for the July 2018 exam, the State Bar’s visual disabilities
consultant opined that 16% extra time was appropriate for keratoconus alone, and after appeal
the total amount granted was 100% extra time, which would mean an endorsement of at least
84% extra time for autism and an additive framework for those disabilities. After the GI
disabilities were asserted for the February 2019 exam, the additional 30 minutes per day
granted for that exam and renewed on the February 2020 exam were attributed in the
2/14/2020 decision as for the gastroparesis and dysphagia as a purported substitution for the
meal breaks.

         The State Bar’s own visual disabilities expert in the 8/20/2020 decision letter now
recommends 66% extra time for the visual disabilities alone, so even going by the prior autism
psychological disabilities State Bar expert recommendation of at least 84% extra time, 150%
extra time is warranted for autism and the visual disabilities alone without addressing any other
disability such as those the stop the clock breaks are intended to accommodate and, although
Dr. Clarke explained 30 minutes per day is inadequate as a substitution to that, where at least
that amount of further extra time for that purpose had been previously admitted as warranted
by the State Bar. And yet, also in the 8/20/2020 decision letter, the State Bar’s psychological
disabilities expert admits their agreement with my experts in that the neuroprocessing speed
impairments from my autism have worsened since their previous recommendation, and goes
on to newly support double time and a half for that reason. So, if 84% extra time had been
their original recommendation, my request for these disabilities is actually less (even for the
essays, where I request the most) than the recommendations of the State Bar’s own experts,
especially considering that the State Bar had also previously admitted at least 30 minutes per
day was reasonable for the GI conditions if stop the clock breaks for meals were not provided
(not even considering the restroom conditions). This is not mooted by my request being only
for 150% extra time despite additive recommendations for autism and visual conditions from
my experts totaling much more, as that was explicitly contingent on not just the test day length
limit granted, but also on the stop the clock breaks prescribed by Dr. Clarke being granted, and
the latter was denied.
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction



       On the other hand, the State Bar has provided no expert rebuttals of Drs. Clarke and
Dresden on the GI disabilities and those recommendations. Instead, the Committee seems to
concede those impairments exist, but claim I should have to use some of the extra time granted
for breaks to alleviate their effects by eating more frequent smaller meals and using the
restroom as necessary. The effect of this is that they’d be partially denying some of the extra
time that had been sought for autism and the visual disabilities by repurposing some of it this
way, at least for the essay sections where the increased extra time doesn’t exceed the request
enough to encompass an effective substitute (or at all) for the breaks, despite what was
requested not only being vastly less than that recommended by my multiplicity of treating
experts, but also that recommended by the State Bar’s own experts.

(ii) “... (2) while Plaintiff was not granted a fully-private testing room or ergonomic equipment
to be supplied in the examination room as an accommodation, in practice the State Bar’s
COVID-19 protocols mean that he will be tested in a private room, which will have a locking
door where he may leave his own ergonomic equipment;...”

        Here the State Bar’s argument for mootness is more specious than fraudulent, and I’d
go so far as to agree that providing a private room on this exam cycle for only one basis and not
the others does moot preliminary injunction (as opposed to post-trial permanent injunction or
declaratory relief for future exams were circumstances to change enough for them to be
feasible) injunctive relief for this exam cycle on that one disability accommodation request for a
private room. However, what the State Bar has said it will provide on this next exam (if without
a guarantee for future exams and not as a disability accommodation) is not so equivalent a
substitute for the other corresponding accommodation actually requested (that it provide the
ergonomic equipment as an axillary aid or as a component of their facilities) as to render that
request moot.

         A claim that the State Bar’s disability law duties to accommodate seemingly conceded
disability basis for the equipment’s use is inherently met by permission to bring and permission
to leave overnight at my own risk rather than provision is a dispute of law going to the merits of
the request (though one I posit the facts and law are clearly in my favor for on those merits),
not a basis for asserting no justiciable controversy still exists on the subject at all. Several
reasons exist for this, some of them purely of law discussed elsewhere, but also factually for
why such a proposition would fail to make the exam equally accessible for me due to the
effects of my disabilities.

        First, such an arrangement still places the burden of transporting multiple pieces of
large and heavy furniture at least two ways (if it were left overnight, and 12 ways if not) from
my residence to a test site. This requires the involvement of third parties and a truck-sized
vehicle to assist me in moving the equipment, which I lack the ability to do myself, on whom I
have to ensure with certainty will have perfect punctuality and not fail to perform on time,
even as I remain unreachable while in an exam for pick up on the last day since the Bar makes
no mention of permitting me to leave it overnight to a day on which I would not be testing.
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


Such logistics would be distracting, burdensome, risky, with unknown availability, and likely to
be expensive, all of which would deny me equal accessibility as compared to nondisabled
examinees by placing barriers directly due to my disabilities.

       Second, and causing the State Bar’s proposal to not even conform to any of the courtesy
compromise offers to the required provision I made during the administrative cases in
inapposite circumstances from past exams where nobody was allowed to test from home, the
State Bar explicitly disclaims responsibility for the equipment were I to leave it in the test room
overnight. This forces me to take nonzero risk about something where I effectively relinquish
control and still cannot afford a high risk tolerance; this equipment being medically necessary
for me to have generally and not just for this exam, and its several thousand dollar replacement
cost being something I would have tremendous difficulty affording financially if something
happened and it was my loss rather than the State Bar’s.

        Third and last, this accommodation request is predicated on the assumption that I will
not be allowed to test at home, a fact which would be the effect of the State Bar conditioning
other disability accommodations on a nonstandard test condition that discriminatorily
disadvantages examinees with disabilities in numerous ways precisely because of their disability
needs. Even aside from the duties to supply the equipment present when everybody tested at
a test center, now this is an independent basis for why the State Bar should have to provide as
beneficial a setup as that I could have accessed testing at home, which is why the set of
equipment requested is more expansive than just the chair in the present context of the
upcoming exam, where the State Bar is presently requested to provide a Herman Miller
Embody Chair, a motorized adjustable-height sit-to-stand desk, and a large-screen external
computer monitor compatible with my laptop and with the exam software.

(iii) “... (3) all examination proctors would, as a matter of course, be “trained and required to
perform their services to the best of their abilities.” Id.” And “Furthermore, rather than being a
request for accommodation based on his disabilities, Plaintiff’s request for a specially-trained
proctor appears to simply express Kohn’s dissatisfaction with a particular proctor at one of his
three prior examinations. Compl. ¶ 46.”

        The Committee’s assertion that all examination proctors would, as a matter of course,
be “trained and required to perform their services to the best of their abilities,” fails to offer
sufficient assurances that standard test conditions moot the accommodation request
repeatedly and explicitly made based on my autism disability and supported by Drs. Dresden
and Toren for reasons explained in detail by Dr. Toren, in part because it fails to confirm that
the training mentioned conforms to that requested by me and recommended by my experts,
and omits the specifics of the request, specifically including:
(A) That all proctor(s) involved with my testing have at least the following training:
1) Advance training in the rules, protocols, and procedures for administering the bar exam,
including with the changes required by the approved testing accommodations, sufficient for
them to not be trying to figure it all out during the bar exam with material gaps in their
understanding which create distracting logistical issues or necessitate distracting conversations
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


with other staff, or even cause prejudicial failures to comply with break protocols and other
rules due to lack of training as happened July 2018.
2) As Dr. Toren specifically recommended, “training in working with autistic individuals.”

(B) That all proctor(s) and any video reviewers involved with my testing be instructed:
1) How each of the accommodations granted modify the boilerplate scripts, instructions,
protocols, and procedures they are taught for administering the exam according to its normal
rules, providing the proctor with a less confusing individualized set of the instructions they read
with examinees prior to each test session that eliminates the confusing parts rendered obsolete
or contradictory to the approved accommodations.
2) Not to terminate my exam solely based upon cough symptoms, as due to my disabilities this
is likely to occur during the 6-day test at times due to my noncontagious medical conditions,
and my experts have opined it is not a clinically significant indicator of Covid infection in that
context.
3) To minimize noise and conversations while the test is in progress.
4) Not to interrupt me while testing other than standard time warnings or for essential
purposes, and not to, for example, request speculation on when the lunch break might be
taken, as constantly occurred July 2018.

(C) That the State Bar, prior to the exam, make reasonable efforts to verify that the proctor(s)
understand both all approved testing accommodations and their terms of employment, and
that those terms clearly meet all operational requirements for smoothly administering the
exam with all approved testing accommodations, and will not be argued over between the
proctor and the supervisor while the exam is in-progress like with July 2018.

        Dr. Toren described the autism basis for this at pp. 16-17 of her 6/4/2020 report as
follows:
“Benjamin suffers from numerous medical conditions which impact his daily life which is
magnified when he is under stress. Additionally, Benjamin has been lifelong diagnosed with
Autism Spectrum Disorder, which amplifies his medical conditions. People with Autism have
more difficulty with medical conditions than typically developed individuals. There is an
insistence on sameness in their environment, inflexible adherence to routines, difficulties with
transitions, and distress with small changes in their environment. Benjamin tries to be flexible
given the demands of the real world, but it is most difficult to not know ahead of time what is
coming. He becomes easily agitated when things are not exactly like he is expecting. So, in
proctoring his exam, he needs an environment which is quiet, and not overly loaded with
stimuli or undue cause for anxiety. He is easily distracted by noise or other sensory input. The
issues he’s described with his proctor in July 2018 would affect someone with autism far worse
than someone who is neurotypical. His proctor should already be aware of all of his
accommodations, which standard rules and instructions they modify, and all other information
necessary to administer the exam, should be instructed to refrain from unnecessary
conversation on the test time clock, and should have training on working with autistic
individuals.”
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


       Contrary to the State Bar’s audacious and spurious claim, this request is based on
autism, one of my disabilities, and is supported by my experts (Drs. Toren and Dresden), and
such had been pleaded in my complaint, which further specified that all of the accommodation
requests in my petition had been supported by my medical expert affidavits from the
administrative case and filed as Exhibits herein.

        Moreover, I again note that the State Bar has not merely claimed to have offered
adequate testing conditions for this accommodation to not be reasonable for a level playing
field on the merits applying the “best ensures” disability law standard, but rather it has
seemingly attempted to mislead this Court into thinking that I never asked for more than is
achieved by those assurances to the extent that there is no justiciable controversy to resolve on
the merits. My experts and I were not nearly so ambiguous or vague in the administrative
documents as to support an inference that such had been a good faith mistake or oversight on
Defendants’ part, or even to give them the benefit of the doubt about such.

(c) “While Plaintiff alleges that his claims regarding timing and procedures amount to ADA
violations, he does not plead that these timing and procedural issues themselves actually
amount to a denial of an opportunity to participate on an equal basis in the California Bar
Examination, which is what the ADA actually requires. See 28 CFR § 35.130(b)(1)(i), (ii).” (See
Defendants’ 8/31/2020 reply to my opposition to their motion to dismiss at p. 9, lines 14-17).

       To the contrary, I consistently raised that very issue about denial of equal opportunity
and unequal barriers from the process to seek accommodations (timing and procedural issues)
in my 1/7/2019 appeal statement for the February 2019 exam, my 10/24/2019 Petition
Narrative for the February 2020 exam, my 12/27/2019 appeal statement for the February 2020
exam, my 3/19/2020 and 6/4/2020 narrative statements for the upcoming exam, and in my
8/4/2020 affidavit for the addendum, as had my attorney within my Complaint.

(d) “Plaintiff does not even plead that any professional has supported his request for this Court
to order that he receive a “specialized disability proctor” as an accommodation, or that he
specifically be supplied with ergonomic equipment at the State Bar’s expense rather than being
permitted to bring his own.” (See Defendants’ 8/31/2020 reply to my opposition to their
motion to dismiss at p. 10, lines 5-8).

        To the contrary, three of my experts (Dr. Dresden in 1/26/2019 affidavit, 12/19/2019
affidavit, and 6/4/2020 affidavit; Dr. Toren in her 6/4/2020 report/affidavit; and Dr. Clarke in
his 7/9/2020 affidavit) have discussed the importance of this equipment generally being
provided and not just left at permission to bring, and five did so for at least the larger screen
monitor specifically (as recommended by the first three and Drs. Goodman in 7/10/2020
affidavit and Tearse as well in 7/13/2020 visual disability verification form). Even were there
some ambiguity in the Complaint pleadings about the experts’ position on being provided the
equipment at the State Bar’s expense rather than permission to bring, the experts’ input is
largely material for the facts about why access to the equipment during the test is needed for
equal accessibility or a level playing field, where the opinion excerpts were pleaded. The
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


financial burdens of how that is accomplished is a legal issue, with the other material facts that
the logistics and costs of transporting and storing the equipment would create equal
accessibility-destroying barriers further not requiring any specialized expertise by a medical
professional to establish. Similarly, whether ADA regulations require acquisition and
modification of equipment and equally accessible facilities to be provided by the subject entity
(i.e. for auxiliary aids and for facilities) as I’ve asserted is a legal issue. I should not be required
to plead that my health care experts explicitly concurred with legal opinions or reached a legal
conclusion when their role is to give evidence about medical fact, though in any event they’ve
made it clear they recommend the equipment be provided.

(e) Contrary to the allegations at page 6, lines 15-26 of the 9/14/2020 opposition, I explicitly
objected to mandatory in-person test center assignment in my 6/4/2020 narrative as a matter
of law, and three of my experts (Drs. Rubinstein, Clarke, and Dresden) established further
medical issues with the manner in which Defendants planned to administer it in-person in
regards to Covid issues based on my specific medical situation, recommending it be held at
home as with others or if that is denied they collectively recommend largely the set of requests
labeled “Covid Risk Mitigation” (plus the private room Defendants confirmed would be
provided). Notably, requesting to test at home is not asking for a modification of standard test
conditions. Due to the Covid pandemic, applied generally and not just to high risk individuals
like me, the California Supreme Court found that the health and safety of examinees warranted
making the remote administration standard. Therefore, I’m actually requesting that the State
Bar refrain from unilaterally making a discriminatory modification to standard conditions.

(f) In its 8/31/2020 misrepresentation to this Court that Defendants’ 8/27/2020 decision
“substantially mooted” my accommodation requests, Defendants also ignored the many
requests from the petition summarized in Appendix C other than the proctor, ergonomic
equipment, and stop the clock breaks, which even had those three been mooted, still would
have formed a basis for justiciable controversy for purposes of injunctive relief. Defendants
changed their tune from mootness to lack of notice and “not cognizable” allegations in the
9/14/2020 opposition. The former allegation is manifestly false as explained above, and the
latter allegation is belied by a plain reading of Appendix C and of the administrative file exhibits
on which it is based and founded. Quite simply, I’m requesting one of the following in order of
preference:
1. In-Person Proctor, At Home: With all subparts of Issues 2 and 3, subpart (A) of Issue 4, and
subpart (2) of Issue 6. In this iteration, Issue 1 is complied with, I assume Issue 4 subparts (B)
would be mooted due to the in-person proctor security method, and Issue 5 and subpart (1) of
Issue 6 would be manifestly mooted by being allowed to test at home.
2. Remote Webcam Proctoring, At Home: With all subparts of Issues 3 and 4. In this iteration,
Issue 1 is complied with, Issue 2 and subpart (2) of Issue 6 would be mooted by the lack of in-
person proctoring, and Issues 5 and subpart (1) of Issue 6 would be mooted by being allowed to
test at home.
3. In-Person Proctor, At Test Center Despite Others Being Allowed to Test At Home (Status Quo
Per Decisions of California Supreme Court and CBE): With all subparts of Issues 2, 3, and 5,
subpart (2) of Issue 6, and subpart (1) of Issue 6 to the extent the Court declines to order
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


subpart (2)(C) of Issue 5. In this iteration, my position on Issue 1 is assumed to be rejected by
this Court, Issue 4 is considered mooted by my testing at a test center with in-person
proctoring, and subpart (1) of Issue 6 is mooted to the extent subpart 2(C) of Issue 5 (newly
made for October exam unlike the older request in Issue 6 due to other examinees being
allowed to test at home, per level playing field standard) is granted.

Note 1: A Fourth Iteration Was Made in 6/4/2020 Narrative, but Mooted by 7/16/2020
California Supreme Court Order: In-Person Proctor, At Test Center Where At-Home Testing Not
Standard: With all subparts of Issues 2, 3, and 6, and the original form of subpart (1) of Issue 5
to require only the Herman Miller Embody Chair be provided by the Bar as FINRA agreed was
required, or else one of three courtesy substitution iterations be provided instead, as the Iowa
Board of Law Examiners did.

Note 2: The above order of preference relies on the applicable subparts of Issue 4 being
granted for a given modality. Otherwise, taking the test at home would be outright inaccessible
for me to even attempt, and I’d agree that it would be necessary to do modality 3.

Note 3: Weekend Only Scheduling would have been subpart (3) of Issue 6, with an alternative
option of 11:30 am or later report time if allowed to test at home, but for the proximity of the
decision in time to the exam unlawfully caused by the State Bar’s delays.

Note 4: A fully private exam room would have been subpart (4) of Issue 6 but for it being
mooted for the October exam by the CBE’s decision to grant that for this upcoming exam only
due to Covid; for the record, in case it was to become at issue later.

(g) Other factual issues that the State Bar alleges in their 9/14/2020 opposition prevents the
facts from clearly favoring my positions for purposes of a mandatory preliminary injunction:

         Defendants’ 9/14/2020 opposition makes very clear that they do not wish for this Court
to thoroughly review the record from the underlying administrative case their challenged
decision arose from. Their opposition resorts to frivolous allusions to the issue of authenticity
and notice, falsely alleges the exhibits are unverified, misrepresents the contents of that record,
and complains bitterly about the page count even as there is no good faith explanation for why
they would not have already reviewed the entire thing in deciding the administrative petitions.
To veneer legal plausibility for their claimed grievances, they cite and argue numerous civil local
rules that I will leave to my attorney and/or this Court to respond to and resolve, but I find it
telling that Defendants seem to perceive these things as their strongest arguments against the
motion.

       To me, what Defendants don’t say is as telling or more than what they do say.
Importantly, what they don’t credibly advance, even after given an opportunity to develop a
record by consulting experts about the more recent medical reports submitted to them, is that
that my position on the medical facts as to what is required to place me on a level playing field
and equally access the exam in a safe manner is not largely supported by the overwhelming
       9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


weight of the evidence in the administrative case. Rather, where they argue there are factual
disputes that raise an issue as to whether the facts clearly favor my position, they largely do so
for claims that my requests might fundamentally alter the exam by compromising exam
security or otherwise, or else impose an undue burden on them, claims that I’ll supply
responsive written testimony on below in part (h).

         While Defendants undoubtedly hope that their passing assertion that they do have
access to experts in the administrative process and did for some cycles consult an expert about
some of the disabilities and some of the requests causes this Court to assume that the factual
posture is largely an expert-to-expert medical opinion disagreement and credibility contest, if
one that must be adjudicated applying the ADA’s prescribed deference3 to treating experts on
credibility as a matter of law, and decline to invest its time and resources in a scrivener of the
large file therefrom on a preliminary injunction and instead assume a trial is needed to reach
even a tentative determination of reasonable accommodations, that would not be an accurate
description of the record of the administrative case within the Exhibits. What Defendants
appear desperate to deflect this Court’s scrutiny from is the sheer volume and substance of the
documentary support executed under penalty of perjury that my eight treating doctors have
supplied for my positions, which have been in the Court file herein and in the possession of
Defendants since well before the renewed motion was initiated on 8/31/2020, all
authenticated by my declaration under penalty of perjury filed and served since 8/10/2020, and
for much of them stipulated authentic by Defendants filing the same documents in this Court.
Defendants also appear equally desperate to deflect this Court’s scrutiny from how the size and
substance of the expert support from their reviewing consultant against providing me more of
the disputed accommodations is so thin as to raise the question in my mind of whether, if they
are unable to produce more on discovery than they did in administrative review, there will even
be a genuine controversy on many of those facts for purposes of summary judgment.

        As addended in my amended complaint, there are many issues with the 7/27/2020 and
8/20/2020 opinions of the State Bar’s single non-treating psychological disabilities expert who,
on information and belief, provides the only expert recommendation to deny any of the still-
disputed accommodations in Appendix C of my renewed motion:
“- Numerous inaccurate summaries of Mr. Kohn’s requests and what his experts have and have
not recommended and why, including mischaracterization of the medical evidence Mr. Kohn
offered, not just disagreement with the medical conclusions to be drawn from it.
- Very poor comprehension of the background facts; while more recently they claim to have
read the entire file, from what they say wasn’t clearly explained or the timing of when certain
issues were brought up, the documents they do and don’t reference, the nature of where their
mistakes are compared to what they seem to be aware of, etc. it’s more likely they mistakenly
believe they’ve read the entire file, but not truly had access to the full file.
- Their recommendations are clearly predicated on the premises that all prior testing agency
decisions had been correctly decided and proves that for exams at that time the approved
accommodations were sufficient, that passage of an exam conclusively establishes a level

3   28 C.F.R. Ch. 36 Appendix A, pp. 795-96.
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


playing field had been provided, and that the only legitimate basis to grant more
accommodations would be the extent to which the expanded accommodations are merited
solely by an established worsening of the relevant disability since the last decision. While they
did recommend increased accommodations of the newly granted increased extra time
administered over six days in their most recent opinion upon reviewing the further explanations
provided responsive to their 7/27/2020 opinion in the 8/4/2020 affidavits of Mr. Kohn, Dr.
Toren, and Dr. Dresden, they did so on the latter basis only, and were clear that their reason for
recommending denial of everything else was their use of this framework for evaluating the
propriety of the requests. Plaintiff disagrees with this framework for deciding what
accommodations are necessary to provide Mr. Kohn equal accessibility and a level playing field
for the effects of his numerous, varied, and debilitating set of disabilities. For some of the
remaining disputed requests, the State Bar has never explained (even for past exams) its
medical basis for rejecting the explanations for those accommodations Mr. Kohn’s experts
provided them, and while for others some explanation was offered (typically for the first time
on 2/14/2020) they have now not explained its medical basis (or any basis) for rejecting the
thorough responses Mr. Kohn and his experts have given to those reasons. In that context, to
say that past determinations for unchanged disability impairments are unreviewable now and
the only relevant issue is any worsening since then would be to ensure that Mr. Kohn is still not
provided a level playing field and equal accessibility going forward.
- Neither in their 12/17/2019 opinion regarding the 2/2020 exam nor in their 7/27/2020 and
8/20/2020 opinions regarding the 10/2020 exam does this expert provide any significant
medical or psychological analysis of the issues raised by Mr. Kohn’s experts to raise a genuine
disagreement as to those facts, and instead seems to say very summarily that Mr. Kohn and his
experts haven’t proved they are absolutely necessary yet because we had not foreseen and
volunteered every minor piece of information they’d have liked to consider, even as they take
nearly the entire time between exam cycles to provide their latest concerns, often too late to
respond to administratively in time for that exam cycle. Rather than provide an independent
medical or psychological opinion considering all of the evidence, their focus is on raising
perceived omissions and ambiguities with the explanations provided by Mr. Kohn’s experts,
either based on mistakes over what they did and did not say or because this expert considers it
acceptable to recommend denial until an exam cycle where what they perceive as the perfect
set of information has been available to them, an evolving moving target at that.
- Some of this expert’s confusion over the opinions Mr. Kohn’s experts had expressed might be
honest, but even if so, it is not reasonable. Much of the information they claimed to be missing
was amongst the file at the time of their review.” (See Amended Complaint, pp. 5-6).

       To illustrate for this Court the sheer extent that the accommodation requests described
within Appendix C were supported by the overwhelming weight of the evidence in the
administrative case, I highlight the supporting and opposing evidence, that to the best of my
knowledge and belief is on record, organized by the outline structure of Appendix C as
presented in my renewed motion:

“Issue 1: Assignment to From Home Modality as with Standard Examinees While Receiving All
Approved Accommodations, Further Supported by Medical Complications with In-Person
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction

Testing Past Average Covid Pandemic Risks, Including Disability-Related Noncontagious
Chronic Cough Symptoms, Immunocompromised Status, and Interference with Ability to Use
Mask Uninterrupted by Need to Eat/Drink Frequently; Unless State Bar Proves All Possible
Methods of Doing So Would be Fundamental Alteration or Undue Burden.”

Supporting Expert Evidence:
- Dr. Clarke’s 7/9/2020 affidavit and attachments and 8/7/2020 affidavit.
- Dr. Rubinstein’s 7/14/2020 Physical Disability Verification Form B/Affidavit and attachments.
- Dr. Dresden’s 7/16/2020 and 8/4/2020 affidavits

Opposing Expert Evidence: None Provided by State Bar.

“Issue 2: Denials of Other Covid Risk Mitigation Accommodations if Proctored In-Person,
Regardless of Whether Such is Done In-Home or at Test Center (Unlike for Standard Applicants
Due to Disabilities and Also Considering Disability-Related Noncontagious Chronic Cough
Symptoms, Immunocompromised Status, and Interference with Ability to Use Mask
Uninterrupted by Need to Eat/Drink Frequently):
(1) Instructions to onsite staff not to terminate exam based upon cough symptoms, which may
be caused by chronic medical conditions.
(2) Camera-based supervision of Mr. Kohn during at minimum meal breaks, by onsite reviewers
outside test room as to avoid need for uninterrupted internet connection, but avoid presence
of others in the room while mask cannot be worn, such as during breaks for eating or drinking.
(3) To the extent such is not standard, that all proctors and staff present wear facial masks
when in Mr. Kohn’s presence, keep appropriate physical distance, be screened regularly for
fever and symptoms of Covid, and if feasible be tested for Covid and test negative.
(4) That Mr. Kohn’s personal protective equipment such as masks and gloves not be subject to
inspection by any means that could contaminate it for its intended purpose of covid
prevention.”

Supporting Expert Evidence:
- Dr. Clarke’s 7/9/2020 affidavit and attachments and 8/7/2020 affidavit.
- Dr. Rubinstein’s 7/14/2020 Physical Disability Verification Form B/Affidavit and attachments.
- Dr. Dresden’s 7/16/2020 and 8/4/2020 affidavits

Opposing Expert Evidence: None Provided by State Bar.

“Issue 3: Most Important Remaining Disability Accommodation Denials Irrespective of Modality,
Which Are Necessary for Equal Accessibility and Level Playing Field:
(1) Specially trained and instructed disability proctor for autism as requested by Drs. Toren and
Dresden;...”

Supporting Expert Evidence:
- Dr. Dresden’s 1/26/2019 affidavit.
- Dr. Toren’s 6/4/2020 report/affidavit and Psychological Disability Verification Form E/Affidavit.
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction



Opposing Expert Evidence:
- State Bar Psychological Disabilities Expert Opinions Dated 12/17/2019 (explicitly), 7/27/2020
(implicitly), and 8/20/2020 (implicitly).

“(2) Stop the clock breaks for meal and restroom related conditions as requested by Dr. Clarke
in 7/9/2020 affidavit, corroborated by Dr. Dresden, and also secondarily supported for autism
as opined by Dr. Toren.”
- Dr. Dresden’s 2018 Physical Disability Verification Form B/Affidavit and Attachments.
- Dr. Clarke’s 2018 Physical Disability Verification Form B/Affidavit and Attachments.
- Dr. Dresden’s 1/26/2019 affidavit for appeal on 2/2019 exam.
- Dr. Dresden’s 12/19/2019 affidavit for appeal on 2/2020 exam.
- Dr. Clarke’s 12/20/2019 affidavit for appeal on 2/2020 exam.
- Dr. Dresden’s 3/13/2020 affidavit, 6/4/2020 affidavit, and 8/4/2020 affidavit for this exam.
- Dr. Clarke’s 7/9/2020 affidavit and attachments and 8/7/2020 affidavit for this exam.

Opposing Expert Evidence:
On information and belief, none Provided to me other than summary recommendations of the
psychological disabilities expert not to provide anything denied previously.

 “(3) Use of larger-screen external monitor for both the ergonomic reasons Dr. Dresden
provided regarding myofascial pain syndrome, scapular dyskinesis, occipital neuralgia, and
cervicalgia; and the dual keratoconus and dry eye syndrome visual disabilities basis asserted by
both Drs. Goodman and Tearse.”

Supporting Expert Evidence:
- Dr. Dresden’s 6/4/2020 affidavit.
- Dr. Goodman’s 7/10/2020 affidavit and attachments.
- Dr. Tearse’s 7/13/2020 Visual Disabilities Verification Form H/affidavit and attachments.

Opposing Expert Evidence:
On information and belief, none Provided to me other than summary recommendations of the
psychological disabilities expert not to provide anything denied previously.

“Issue 4: Most Important Remaining Disability Accommodation Denials Specific to
Remote/From Home Testing Modality if Granted Per Issue 1:
(A) Regardless of Whether Proctored Remotely or In-Person In-Home:
    (i) Permission to use restroom freely and still return to test session in progress or logon to
        test session past 10 minutes window depending on timing, as recommended by Drs.
        Clarke and Dresden based on pelvic floor dyssynergia, irritable bowel syndrome, and
        medication side effects... “

Supporting Expert Evidence:
- Dr. Dresden’s 6/4/2020 affidavit and attachments.
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


- Dr. Clarke’s 7/9/2020 affidavit and attachments and 8/7/2020 affidavit.

Opposing Expert Evidence:
On information and belief, none Provided to me other than summary recommendations of the
psychological disabilities expert not to provide anything denied previously.

“   (ii) “Exam Room” space for rules about what can be present, as room is ordinarily personal
        bedroom rather than a space for which examinees bring from home only what is needed,
        be defined only to be the desk on which the computer equipment used to take the exam
        is set up and the space between the desk and the wall it faces for the width of the desk,
        to the extent that prohibited items are out of physical reach while taking the test and all
        legible text within eyesight is verifiably not related to the exam subject matter.”

Supporting Expert Evidence:
This largely parallels the basis for the ergonomic equipment, which is kept in the room
necessitating this, which then includes:
- Dr. Dresden’s 2017 Physical Disability Verification Form B/affidavit with Attachments.
- Dr. Dresden’s 2018 Physical Disability Verification Form B/affidavit with Attachments.
- Dr. Dresden’s 1/26/2019 affidavit on appeal for the 2/2019 exam.
- Dr. Dresden’s 12/19/2019 affidavit on appeal for the 2/2020 exam.
- Dr. Dresden’s 6/4/2020 affidavit for this exam.
- Dr. Toren’s 6/4/2020 report/affidavit for this exam.

Opposing Expert Evidence:
On information and belief, none Provided to me other than summary recommendations of the
psychological disabilities expert not to provide anything denied previously.

“... (B) Specific to Webcam-Based Remote and AI Proctoring Iteration:
     (i) Exemption from AI or remote proctoring security flags and exam rules intended to
         improve performance of such security methods that would be falsely or inherently
         triggered by the effects of his disabilities or the other accommodations approved for
         them, including:
         (a): Need to eat, drink, and take medicine during test.
         (b): Need to use, and vary webcam position on, sit-to-stand desk already approved for
              use, and larger-screen monitor that Mr. Kohn’s doctors recommend which would
              require webcam on laptop to monitor him from an angle off to the side.
         (c): Autism-related fidgeting and self-stimulation involuntary behavior concerns raised by
              Dr. Dresden in his 8/4/2020 affidavit further preventing Mr. Kohn from keeping the
              webcam centered on his face at all times, independent of the monitor.
         (d): The required access to the restroom during exam sessions...”

This is mostly an issue of making sure the new methods of exam security are implemented
in a way compatible with the existing accommodation requests, rather than having an
       9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


independent disability basis for experts to be at issue, though is discussed in Dr. Dresden’s
6/4/2020 and 8/4/2020 affidavits briefly.

“...     (ii) Ensure that all remote proctors and/or security flag video reviewers are aware of all
         disabilities and accommodations approved, and how they change the standard protocols,
         and moreover, meet the training and instructions criteria for proctors that Mr. Kohn and
         Dr. Toren have requested for in-person proctors... “

This largely parallels the expert support for and against the proctor issue (see above).

“...     (iii) Increased login time limit and logon period flexibility based on the more extended
          test schedule required and approved for disabilities making it even more likely that at
          some point during the examination power or internet outages may occur (especially
          given the forecasted fire season and weather conditions) without the excessively harsh
          strict consequence of being unable to complete the exam should such occur... ”

This is mostly an issue of making sure the new methods of exam security are implemented
in a way compatible with the existing accommodation requests, rather than having an
independent disability basis for experts to be at issue, though similar expert reasoning as for
extra time could also apply.

“Issue 5: Most Important Remaining Disability Accommodation Denials Specific to In-Person
Test Center:
(1) Ergonomic equipment with features and components as defined by Dr. Dresden (see
Exhibits) provided by Bar in test room or arrangements for storing and transporting Mr. Kohn’s
own such equipment, as described in 6/4/2020 narrative for administrative petition within
Exhibits, as recommended by Drs. Dresden and Toren... “

Supporting Expert Evidence:
- Dr. Dresden’s 2017 Physical Disability Verification Form B/affidavit with Attachments.
- Dr. Dresden’s 2018 Physical Disability Verification Form B/affidavit with Attachments.
- Dr. Dresden’s 1/26/2019 affidavit on appeal for the 2/2019 exam.
- Dr. Dresden’s 12/19/2019 affidavit on appeal for the 2/2020 exam.
- Dr. Dresden’s 6/4/2020 affidavit for this exam.
- Dr. Toren’s 6/4/2020 report/affidavit for this exam.
- Dr. Clarke’s 7/9/2020 affidavit and attachments for this exam.

Opposing Expert Evidence:
On information and belief, none Provided to me other than summary recommendations of the
psychological disabilities expert not to provide anything denied previously.

“... (2) Mitigation of Unequal Accessibility barriers relative to standard at-home testing, as
described in 6/4/2020 narrative for administrative petition within Exhibits, but in summary:
     (A) Location of Test Center minimal commute distance from residence and no more than 50
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


        miles, confirmed with maximum advance notice.
   (B) Commute Expenses.
   (C) Hotel Lodging at Test Center or as close as possible if location is farther than 10 miles
       commute, or if for any reason ergonomic equipment supplied to him is denied, at State
       Bar’s expense and responsibility to ensure availability.”

This is more about offsetting the burdens to accessibility relative to others without disability
accommodations caused by the manner in which the State Bar is administering the
accommodations necessitated by the disabilities (e.g. requiring me to test in-person at a test
center when other examinees are permitted to test at home). As such, it is outside medical
expert purview, and to my understanding is largely a legal dispute.
“Issue 6: Comparatively less important, but still appropriate for level playing field and/or equal
accessibility, accommodations:
 (1) Equal access to any hotel group rate services provided to other examinees.
 (2) Removing the unduly subjective and restrictive requirement that food brought must be
     completely non-aromatic.”

The hotel group rates are also more about offsetting the burdens to accessibility relative to
others without disability accommodations caused by the manner in which the State Bar is
administering the accommodations necessitated by the disabilities. (e.g. based on the effects of
the process for seeking accommodations, including the delay in obtaining exam schedule and
location compared to others for a first-come first-serve limited capacity service, and the scope
of the service offered not encompassing the expanded schedule for the accommodations). As
such, it is outside medical expert purview, and to my understanding is largely a legal dispute.
The second is simply an unreasonable restriction on an accommodation already approved
based on uncontested expert support from Drs. Dresden and Clarke.

       For these reasons, the overwhelming weight of the evidence in the administrative case
reveals that far from being a genuine factual controversy on the medical aspects with
compelling expert opposition provided by the State Bar that could reasonably be found to
overcome the legally mandatory treating expert deference on credibility to create a trial-
necessitating expert credibility contest, the facts clearly favor my position and are apt for a
mandatory preliminary injunction.

(h) The State Bar further alleges: “For example, “Appendix C” includes requests such as “...
[p]ermission to use restroom freely and still return to test session in progress” ... if taking the
Examination remotely, which both clearly and inherently raise issues of examination security
and potential cheating. Renewed Mot. at 33:14; 33:25. Plaintiff offers no attempt to resolve
these issues, nor could he, and accordingly he cannot avoid the fact that, at a minimum, his
requests for such accommodations raise significant factual questions that make a mandatory
preliminary injunction inappropriate.” (9/14/2020 opposition, pp. 20:17-21 and 21:1-2)
(Emphasis Added).
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


   To the contrary, I made detailed attempts to resolve these issues in my 6/4/2020 narrative,
as did Dr. Clarke in his 7/9/2020 and 8/7/2020 affidavits, and even Dr. Dresden touched upon
them briefly in his 6/4/2020 affidavit.

   In summary, for the issue of restroom use (which is directly tied to the effects of my pelvic
floor dyssynergia and irritable bowel syndrome with chronic constipation, as well as medication
side effects), we proposed this could be solved by sending in-person proctors to my home to
examine the restroom space for prohibited materials that could be used to cheat, and to verify I
make no detours to and from there and the exam space during an exam session, both
achievable when I’m not eating or drinking and thus able to wear a mask, or in the alternative
by using a body-camera to record me from my vantage point including when I’d leave view of
any computer webcam facing me. I even offered to waive any privacy issues with recording
myself using the restroom if the State Bar felt it necessary to be assured I’d not cheated.

   For the issue of the AI security flags, I narrowly tailored my requests to exemption only from
those flags which would be falsely triggered by effects of my disabilities or by use of my
approved testing accommodations for those disabilities. Neither of those things would be
cheating and asking for modifications to the settings or the manual review process of the
system chosen to facilitate otherwise appropriate disability accommodations does not
compromise exam security. Rather, it’s a necessary measure to implement reasonable
accommodations. Moreover, I have no objection to being recorded by one or more cameras
while taking the exam, so long as the software can store the video offline and upload it when
there’s an internet connection present, with a reasonable time after the exam given to do so,
rather than cause me to be disqualified from the exam if my internet connections at times lags
or disconnects temporarily. Nor do I have any objection to keeping only permitted items for
the exam within reach of my desk, and to have no legible text pertaining to the exam within
eyesight. Accordingly, I’m not demanding Defendants compromise the security of the exam in
any material way; I’m simply, out of necessity to equally access the exam, complicating
implementation of their preferred, minimized administrative burden method of securing the
exam.

   There is no fundamental alteration by adapting the rules enforcement mechanism to the
modified rules necessitated by my testing accommodations, which changes themselves were
not alleged to compromise exam security. If implementing this would require nonstandard
software and not just changed settings, and if such software would be an undue burden to
obtain on the market or commission, that might be an undue burden, but the State Bar did not
provide me even an allegation, let alone evidence, of such a hypothetical in the administrative
process, the CBE decision letter, or even in its 9/14/2020 opposition. As the burden of proof for
both fundamental alteration and undue burden is on the subject public entity for otherwise
reasonable accommodations, I do not see how my attorney and I have failed to show that the
law and facts clearly favor my position on this issue on this record, when the State Bar only
argues those issues and does not establish them in their decision letter or even in their
opposition to my renewed motion.
    9/19/2020 Affidavit of Benjamin Kohn ISO Reply for Motion for Preliminary Injunction


I hereby declare under penalty of perjury that the above facts are true and accurate to the best
of my knowledge and belief.

/s/ Benjamin Kohn
Benjamin Kohn
Dated 9/19/2020.
